Name: Commission Regulation (EC) NoÃ 2079/2005 of 19 December 2005 amending Regulation (EC) NoÃ 883/2001, Council Regulation (EC) NoÃ 1037/2001 and Regulation (EC) NoÃ 2303/2003 regarding the prolongation of certain derogations relating to wine certification, labelling and oenological processes
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  European Union law;  trade;  agricultural policy;  food technology;  America;  European construction
 Date Published: nan

 20.12.2005 EN Official Journal of the European Union L 333/6 COMMISSION REGULATION (EC) No 2079/2005 of 19 December 2005 amending Regulation (EC) No 883/2001, Council Regulation (EC) No 1037/2001 and Regulation (EC) No 2303/2003 regarding the prolongation of certain derogations relating to wine certification, labelling and oenological processes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 53 and Article 68(3) thereof, Having regard to Council Decision 2005/798/EC of 14 November 2005, concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United States of America on matters related to trade in wine (2), and in particular Article 3 thereof, Whereas: (1) In accordance with Article 24(2), Article 26 and Article 27(2) of Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (3), the simplified procedure as regards the requirements for drawing up and using the certificate and analysis report for imports of wines applies to wines imported from the United States of America until 31 December 2005. (2) Commission Regulation (EC) No 2303/2003 of 29 December 2003 on specific labelling rules for wines imported from the United States of America (4) provides for certain temporary derogations as regards the labelling of wines, which also expire on 31 December 2005. (3) Notwithstanding Article 45(1) of Regulation (EC) No 1493/1999, Council Regulation (EC) No 1037/2001 of 22 May 2001 authorising the offer and delivery for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 (5) authorises the import into the Community of wines originating in the United States of America which have undergone certain oenological processes not provided for in the Community rules. That authorisation also expires on 31 December 2005 in respect of the oenological processes referred to in point 1(b) of the Annex to Regulation (EC) No 1037/2001. (4) Following negotiations, an Agreement between the European Community and the United States of America on trade in wine has been initialled by the two Parties on 14 September 2005. Articles 4 and 9 of the Agreement will continue to treat wines originating in the United States in the same way as in Regulations (EC) No 883/2001, (EC) No 1037/2001 and (EC) No 2303/2003. However, in accordance with Article 17(2) of that Agreement, Articles 4 and 9 will apply only from the first day of the second month following receipt of the written notice referred to in Article 6(3) of the Agreement. It was therefore necessary to negotiate a separate Agreement in the form of an exchange of letters between the European Community and the United States of America on matters related to trade in wine (6) covering the period from 31 December 2005 to the date of application of Articles 4 and 9 of the Agreement on trade in wine. (5) In order to avoid any disruption of trade, provisions to implement the Agreement in the form of an exchange of letters should be adopted and in particular the three derogations provided for in Regulations (EC) No 883/2001, (EC) No 1037/2001 and (EC) No 2303/2003 should remain in force until the date of application of Articles 4 and 9 of the Agreement on trade in wine but no later than three years from the date of entry into force of the Agreement in the form of an exchange of letters. (6) Regulations (EC) No 883/2001, (EC) No 1037/2001 and (EC) No 2303/2003 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 27 of Regulation (EC) No 883/2001, paragraph 2 is replaced by the following: 2. Article 24(2) and Article 26 shall apply until the date of application of Articles 4 and 9 of the Agreement between the European Community and the United States of America on trade in wine but no later than three years from the date of entry into force of the Agreement in the form of an exchange of letters between the European Community and the United States of America on matters related to trade in wine (7). Article 2 Regulation (EC) No 1037/2001 is amended as follows: 1. The second subparagraph of Article 1(1) is replaced by the following: However, this authorisation shall be valid, as regards use of the oenological processes listed in 1(b) of the Annex, only until the date of application of Articles 4 and 9 of the Agreement between the European Community and the United States of America on trade in wine but no later than three years from the date of entry into force of the Agreement in the form of an exchange of letters between the European Community and the United States of America on matters related to trade in wine (8). 2. In point 1(b) of the Annex, the introductory words until 31 December 2003 at the latest are replaced by the following: until the date referred to in the second subparagraph of Article 1(1) at the latest. Article 3 The second subparagraph of Article 2 of Regulation (EC) No 2303/2003 is replaced by the following: It shall apply until the date of application of Articles 4 and 9 of the Agreement between the European Community and the United States of America on trade in wine but no later than three years from the date of entry into force of the Agreement in the form of an exchange of letters between the European Community and the United States of America on matters related to trade in wine (9). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 301, 18.11.2005, p. 14. (3) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1747/2005 (OJ L 280, 25.10.2005, p. 9). (4) OJ L 342, 30.12.2003, p. 5. (5) OJ L 145, 31.5.2001, p. 12. Regulation as amended by Regulation (EC) No 2324/2003 (OJ L 345, 31.12.2003, p. 24). (6) OJ L 301, 18.11.2005, p. 16. (7) OJ L 301, 18.11.2005, p. 16. (8) OJ L 301, 18.11.2005, p. 16. (9) OJ L 301, 18.11.2005, p. 16.